Name: Decision of the EEA Joint Committee No 7/98 of 6 March 1998 amending Annex II (Technical regulations, standards, testing and certification) and Annex IV (Energy) to the EEA Agreement
 Type: Decision
 Subject Matter: environmental policy;  electronics and electrical engineering;  European construction;  technology and technical regulations;  energy policy
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/10 DECISION OF THE EEA JOINT COMMITTEE No 7/98 of 6 March 1998 amending Annex II (Technical regulations, standards, testing and certification) and Annex IV (Energy) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 87/97 (1); Whereas Annex IV to the Agreement was amended by Decision of the EEA Joint Committee No 87/97 (2); Whereas Commission Directive 96/89/EC of 17 December 1996 amending Directive 95/12/EC implementing Council Directive 92/75/EEC with regard to energy labelling of household washing machines (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 4b (Commission Directive 95/12/EC) of Chapter IV of Annex II to the Agreement: , as amended by:  396 L 0089: Commission Directive 96/89/EC of 17 December 1996 (OJ L 338, 28.12.1996, p. 85). Article 2 The following shall be added in point 11b (Commission Directive 95/12/EC) of Annex IV to the Agreement: , as amended by:  396 L 0089: Commission Directive 96/89/EC of 17 December 1996 (OJ L 338, 28.12.1996, p. 85). Article 3 The texts of Directive 96/89/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 7 March 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 6 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 193, 9.7.1998, p. 41. (2) OJ L 193, 9.7.1998, p. 41. (3) OJ L 338, 28.12.1996, p. 85.